Title: To Benjamin Franklin from Conte Giovanni Baptista Carburi, 27 March 1765
From: Carburi, Conte Giovanni Baptista
To: Franklin, Benjamin



  
  Mercredi matin 27 Mars in Stanhope Street [1765]
Le Comte Carburi fait mille compliments à Mr. le Doc[teu]r Franklin, et lui fait savoir que le Duc de Marlborough seroit charmé de l’avoir chez lui à Marlborough house vendredi prochain, environ à midi, et de le voir faire les experiences Electriques. Ainsi le Dr. Franklin est prié de dire s’il pourra y être, et s’il à besoin de voir auparavant la machine electrique dont il se servira.
 
Addressed: To Docteur Franklin / in the Strand.
